BETTS, District Judge.
The vessel and cargo in the case were captured in about the same locality with the Banshee [Case No. 965], and by the United States vessel Fulton, for the same offense. The máster, in his examination in preparatorio, states that the vessel and cargo were owned by a company or., association residing in Charleston; that she was of English build; that she was laden at Nassau, N. P., and destined for Wilmington, North Carolina; and that the voyage was intended to run the blockade of that port. A large portion of her cargo was thrown overboard by her in the effort to escape the chase of the gunboat which pursued and captured her. There is no essential difference in the great mass of the evidence produced on the hearing. The master testifies that he was employed to break the blockade of Wilmington on this voyage. The first, second, and third mates and the steward corroborate the general evidence of the master, and prove, unequivocally, that the prize was engaged, carrying the Confederate flag, to run the blockade at Wilmington. No appearance is made in this cause for any party, and no defense is found in favor of the vessel, upon the proofs. The prize master found no papers on board the prize, and was told that she had none.
The evidence establishes a clear case of an attempt to violate the blockade of Wilmington, with full knowledge, by all parties concerned in the enterprise of its efficient existence. The vessel and cargo are, consequently, subject to condemnation and forfeiture.